DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on Applicant's argument/remarks filed on March 28, 2022, in response to the Non-Final Office Action dated February 4, 2022.

Claims 1, 6-13, and 21-31 (renumbered 1-20) are presented for prosecution and are allowed via the following Examiner’s Amendment.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Examiner’s Amendment only corrects typographical errors and does not change the scope of the claims.

The application has been amended as follows:
IN THE CLAIMS:
Please amend claims 1 and 22 as follows:

1. (Currently Amended) A method, performed by an overlay optimizer on a client terminal that includes a write filter, for installing, updating or reconfiguring an application without disabling the write filter, the method comprising: 
	receiving a session start request that indicates that a package is to be deployed on the client terminal to install, update or reconfigure an application, the session start request instructing the overlay optimizer to start a session for deployment of the package, the session start request identifying an expected overly size of the package;
	determining an amount of free space available in an overlay of the write filter; 
	comparing the expected overlay size identified in the session start request to the amount of free space available in the overlay; 
	when the expected overlay size identified in the session start request exceeds the amount of free space available in the overlay, creating a session overlay in an overlay cache by creating a dummy file in the overlay cache and setting a size of the dummy file to match the expected overlay size identified in the session start request; 
	during the session, analyzing input/output (I/O) requests to determine whether the I/O requests pertain to the deployment of the package; 
	for each of a first plurality of I/O requests that are determined to pertain to the deployment of the package, redirecting the I/O request to the overlay cache while not redirecting to the overlay cache a second plurality of I/O requests that are determined to not pertain to the deployment of the package; 
	after receiving a session stop request, accessing artifacts that have been stored in the overlay cache as a result of redirecting each of the first plurality of I/O requests; and 
	causing the artifacts to be copied to the overlay and then causing the artifacts to be committed by the write filter.

22. (New) One or more computer storage media storing computer executable instructions which when executed on a client terminal that includes a write filter, implement an overlay optimizer that performs a method for installing, updating or reconfiguring an application without disabling the write filter, the method comprising: 
	receiving a session start request that indicates that a package is to be deployed on the client terminal to install, update or reconfigure an application, the session start request instructing the overlay optimizer to start a session for deployment of the package, the session start request identifying an expected overlay size of the package; 
	determining an amount of free space available in an overlay of the write filter; 
	comparing the expected overlay size identified in the session start request to the amount of free space available in the overlay; _______________________________________________-------
	when the expected overlay size identified in the session start request exceeds the amount of free space available in the overlay, creating a session overlay in an overlay cache by creating a dummy file in the overlay cache and setting a size of the dummy file to match the expected overlay size identified in the session start request; 
	during the session, analyzing input/output (I/O) requests to determine whether the I/O requests pertain to the deployment of the package; 
	for each of a first plurality of I/O requests that are determined to pertain to the deployment of the package, redirecting the I/O request to the overlay cache while not redirecting to the overlay cache a second plurality of I/O requests that are determined to not pertain to the deployment of the package; after receiving a session stop request, accessing artifacts that have been stored in the overlay cache as a result of redirecting each of the first plurality of I/O requests; and causing the artifacts to be copied to the overlay and then causing the artifacts to be committed by the write filter.

END OF AMENDMENT

Allowable Subject Matter
6.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concepts of an I/O filter redirecting the read/write operations (see Xinglong 20130173744; see also Thyada 20190108012) and growing the size of an overlay (see Ou-Yang 2019034083).  However, based on Applicant’s remarks and further search, Examiner has concluded that the specific claim limitations “receiving a session start request that indicates that a package is to be deployed on the client terminal to install, update or reconfigure an application, the session start request instructing the overlay optimizer to start a session for deployment of the package, the session start request identifying an expected overlay size of the package; determining an amount of free space available in an overlay of the write filter; comparing the expected overlay size identified in the session start request to the amount of free space available in the overlay; when the expected overlay size identified in the session start request exceeds the amount of free space available in the overlay, creating a session overlay in an overlay cache by creating a dummy file in the overlay cache and setting a size of the dummy file to match the expected overlay size identified in the session start request; during the session, analyzing input/output (I/O) requests to determine whether the I/O requests pertain to the deployment of the package; for each of a first plurality of I/O requests that are determined to pertain to the deployment of the package, redirecting the I/O request to the overlay cache while not redirecting to the overlay cache a second plurality of I/O requests that are determined to not pertain to the deployment of the package; after receiving a session stop request, accessing artifacts that have been stored in the overlay cache as a result of redirecting each of the first plurality of I/O requests; and causing the artifacts to be copied to the overlay and then causing the artifacts to be committed by the write filter,” as recited in independent claim 1, with similar limitations recited in independent claim 21, in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  	
	Claims 1 and 21 are therefore allowed.  All dependent claims are also allowed due to their respective dependence on allowable independent claims 1 and 21.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/SPE, AU 2192